 



EXHIBIT 10.10

ABM INDUSTRIES INCORPORATED

SERVICE AWARD BENEFIT PLAN

As amended and restated as of January 11, 2005

          Article       Commencing Number   Description   on page  
1.
  NAME, EFFECTIVE DATE, PURPOSE AND CONSTRUCTION   1-1
 
       
2.
  DEFINITIONS   2-1
 
       
3.
  ELIGIBILITY, PARTICIPATION AND BENEFICIARY DESIGNATION   3-1
 
       
4.
  BENEFITS   4-1
 
       
5.
  FORFEITURES OF BENEFITS   5-1
 
       
6.
  PARTICIPANTS’ ACCOUNTS   6-1
 
       
7.
  DISTRIBUTION OF BENEFITS   7-1
 
       
8.
  FIDUCIARY RESPONSIBILITY   8-1
 
       
9.
  ADMINISTRATIVE COMMITTEE   9-1
 
       
10.
  AMENDMENT AND TERMINATION   10-1

 



--------------------------------------------------------------------------------



 



1-1

ABM INDUSTRIES INCORPORATED

SERVICE AWARD BENEFIT PLAN

ARTICLE 1

NAME, EFFECTIVE DATE, PURPOSE AND CONSTRUCTION



1.1   Plan Name       The Plan set forth in this document shall be designated
the ABM Industries Incorporated Service Award Benefit Plan.   1.2   Effective
Date       The Effective Date of this Plan was November 1, 1989. This document
reflects amendments and changes made through January 1, 1991.   1.3   Purpose  
    The Plan is intended to qualify as a severance pay plan described in
Department of Labor Regulations 2510.3-1 (a) (2) and 2510.3-2 (b) and is
intended to be treated as a employee welfare plan under ERISA. The Plan is
intended to provide benefits to terminating employees based upon their loyal and
dedicated service to the Company and its Affiliates.   1.4   Construction      
The following miscellaneous provisions shall apply in the construction of this
Plan document:



  (a)   State Jurisdiction         All matters respecting the validity, effect,
interpretation and administration of this Plan shall be determined in accordance
with the laws of the State of California except where preempted by ERISA or
other federal statutes.     (b)   Gender         Wherever appropriate, words
used in the singular may include the plural or the plural may be read as the
singular, the masculine may include the feminine, and the neuter may include
both the masculine and the feminine.     (c)   Application of References to Law
        All references to sections of ERISA, or the Internal Revenue Code, other
federal or state statutes, any regulations or rulings thereunder, shall be
deemed to refer to such sections as they may subsequently be modified, amended,
replaced or amplified by any federal statutes, regulations or rulings of similar
application and import enacted by the Government of the United States, any duly
authorized agency of the United States Government, any State Government or duly
authorized agency thereunder.

 



--------------------------------------------------------------------------------



 



1-2



  (d)   Enforceable Provisions Remain Effective         If any provision of this
Plan shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions of this Plan shall continue to be fully
effective.     (e)   Headings         Headings are inserted for reference only
and constitute no part of the construction of this Plan.



1.5   Employment Relationship Not Affected       Nothing in this Plan document
shall be deemed a contract between the Employer and any Employee, nor shall the
rights or obligations of the Employer or any Employee to continue or terminate
employment at any time be affected hereby.

 



--------------------------------------------------------------------------------



 



2-1

ARTICLE 2

DEFINITIONS



2.1   “Account” means the aggregate of all records maintained by the Committee
for purposes of determining a Participant’s or Beneficiary’s benefits under the
Plan.   2.2   “Affiliated Employer” means any corporation which is so designated
by the Board, which may include any corporation or business determined to be
affiliated under Code Section 414 or any other corporation or business which is
affiliated to some degree with the Employer.   2.3   “Award Date” means
October 31, 1990, each succeeding October 31 and any other date elected by the
Board at its discretion. Effective January 1, 1991,       “Award Date” shall
mean December 31, 1991 and each succeeding December 31.   2.4   “Beneficiary”
means any person designated by a Participant.   2.5   “Board” shall mean the
Board of Directors of the Employer.   2.6   “Code” means the Internal Revenue
code of 1986, as amended (and regulations issued thereunder).   2.7  
“Committee” means the Administrative Committee designated under Article 9.  
2.8   “Compensation” for any calendar year means all amounts paid to the
Employee and reported as wages on the Employee’s form W-2 for the year for
services rendered for the Employer or Affiliated Employers during the calendar
year, and all amounts which an Employee elected to have the Employer or
Affiliated Employer contribute on his behalf to the ABM 401(k) and Profit
Sharing Plan or the ABM Deferred Compensation Plan for the calendar year.
Compensation in excess of $175,000 shall not be considered in the calculation of
benefits; provided, however, the $175,000 limit shall not replace any limit in
place for any year prior to 1996 under this Plan.   2.9   “Date of Eligibility”
shall mean (1) for Eligible Employees hired after October 31, 1989, the date on
which the Employee first performs any service for the Employer, (2) for Eligible
Employees employed on or before October 31, 1989, November 1, 1989. Effective
January 1, 1992, “Date of Eligibility” shall mean the January 1 following the
date on which the Employee has Compensation in excess of $50,000, or such other
dollar amount as the Committee may from time to time announce.   2.10   “Date of
Hire” shall mean the date on which the Employee becomes an employee of the
Employer or an Affiliated Employer within the meaning of Code Section 3121(d).

 



--------------------------------------------------------------------------------



 



2-2



2.11   “Disability” shall mean the permanent incapacity of a Participant, by
reason of physical or mental illness, to perform his usual duties for the
Employer, resulting in termination of his service with the Employer or any
Affiliated Employer. Disability shall be determined by the Committee in a
uniform and nondiscriminatory manner after consideration of such evidence as it
may require, which shall include a report of such physician or physicians as it
may designate.   2.12   “Eligible Employee” shall have the meaning as defined in
Article 3.   2.13   “Eligible Participant” shall mean:



  (a)   An Eligible Employee who was employed continuously throughout the Fiscal
Year, or     (b)   an Eligible Employee who terminated employment during the
Fiscal Year due to death, disability or after having reached his Normal
Retirement Date.



2.14   “Employee” means any person considered under the rules of common law or
appropriate statute to be employed by the Employer or an Affiliated Employer,
except:



  (a)   Employees whose wages are determined by collective bargaining
agreements,     (b)   Employee Employees who are receiving pension contributions
under a union retirement plan, and     (c)   Contract workers of the Employer or
an Affiliated Employer who are employed to perform principally manual work,
including but not limited to elevator operator, janitor, security worker, guard,
window washer, stationary engineer, painter, warehouseman, driver, parking
attendant, mechanic, electrician, laundry worker or service technician.



2.15   “Employer” means ABM Industries Incorporated, a Delaware corporation, and
such of its successors or assigns as may expressly adopt this Plan and agree in
writing to continue this Plan.   2.16   “Entry Date” means November 1, 1989, and
each succeeding November 1. Effective January 1, 1991, “Entry Date” means
January 1 and each succeeding January 1.   2.17   “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended.   2.18   “Fiscal Year” means
the accounting year of the Plan, which is the 12-month period ending October 31.
Effective January 1, 1991, “Fiscal year” means the 12-month period ending
December 31.   2.19   “Normal Retirement Date” means the date of the
Participant’s 62nd birthday.   2.20   “Participant” means any Employee who has
entered the Plan and been credited with Service Award Benefits but has not yet
had such benefits distributed.

 



--------------------------------------------------------------------------------



 



2-3



2.21   “Plan” means the arrangement created by this document.   2.22   “Plan
Administrator” means the Administrative Committee, discussed in Article 9.  
2.23   “Restricted Employee” shall mean all officers, managers and sales persons
of the Employer or an Affiliated Employer.   2.24   “Service Award Benefit”
means the benefit calculated under Section 4.2.

 



--------------------------------------------------------------------------------



 



3-1

ARTICLE 3

ELIGIBILITY, PARTICIPATION AND BENEFICIARY DESIGNATION



3.1   Definitions



  (a)   “Eligible Employee” means any Employee of the Employer or an Affiliated
Employer whose Compensation is $50,000 or greater in any calendar year. The
$50,000 dollar amount may be adjusted from time to time as the Plan
Administrator may deem necessary. The foregoing notwithstanding, an Employee
shall not be an Eligible Employee during any Fiscal Year the Employee is also
eligible to receive contributions under or make 401(k) contributions to the ABM
401(k) and Profit Sharing Plan.     (b)   There shall be no additional Eligible
Employees designated after December 31, 2001.



3.2   Participation



  (a)   Initial Participants         Employees who are Eligible Employees as of
October 31, 1989 shall become Participants as of November 1, 1989.     (b)  
Newly Hired Employees         Employees who are hired after October 31, 1989,
shall become Participants as of the first November 1, or such earlier date,
after certification by the Committee that the Employee is an Eligible Employee.
Employees hired after January 1, 1991 shall become Participants as of the first
January 1, or such earlier date, after certification by the Committee that the
Employee is an Eligible Employee.     (c)   Other Employees         Other
Employees shall become Participants as of the first November 1, or such earlier
date, after certification by the Committee that the Employee is an Eligible
Employee. Effective January 1, 1991,the November 1 participation date in this
Article shall be changed to January 1.     (d)   Rehired Employees         A
rehired Employee shall be treated as an Employee hired after October 31, 1989,
unless the Employee was a Participant in the Plan. Section 2.16 of the Plan
notwithstanding, former Plan Participants shall renew their participation in the
Plan as of the July 1 or January 1 coinciding with or next following their date
of rehire provided they are otherwise eligible for the Plan.



3.3   Beneficiary Designation



  (a)   Designation Procedure         Each Eligible Employee, upon becoming a
Participant shall designate a Beneficiary or Beneficiaries to receive benefits
under the Plan after his death. A Participant may change his beneficiary
designation at any time. Each beneficiary designation shall be in a form
prescribed by the Committee and will be effective

 



--------------------------------------------------------------------------------



 



3-2



     only when filed with the Committee during the Participant’s lifetime. Each
beneficiary designation filed with the Committee will cancel all previously
filed Beneficiary designations.     (b)   Lack of Designation         In the
absence of a valid designation, the Participant’s benefits under the Plan shall
be distributed to the Participant’s surviving spouse, or if there is no
surviving spouse to the Participant’s estate.



3.4   Committee Determines Eligibility       Compliance with the eligibility
requirements shall be determined by the Committee, which shall also inform each
Eligible Employee of his becoming a Participant. The Committee shall provide
each participant with a summary plan description in compliance with ERISA and
regulations thereunder.

 



--------------------------------------------------------------------------------



 



4-1

ARTICLE 4

BENEFITS



4.1   Credits for Service Award Benefits



  (a)   On each Award Date, commencing October 31, 1990, the Board shall Credit
the Account of each Eligible Participant with 7 days, to be used in the
calculation of Benefits under Article 4.2. For the short Fiscal Year beginning
October 1, 1991 and ending December 31, 1991, the Board shall determine the
number of days to be credited to each Eligible Participant, if any.     (b)   In
addition to (a) above, on each Award Date, commencing October 31, 1990, the
Board may, in it’s sole discretion, designate an additional number of days to be
credited to the Account of each Eligible Participant.     (c)   If an employee
reenters the Plan on July 1 of any year, the Employee/Participant shall be to
1/2 the number of days awarded under (a) and (b) above to other Employees who
participated for the entire year.



4.2   Calculation of Service Award Benefit       Upon termination of employment,
the Committee shall determine the benefit payable to the Participant. The
benefit shall be equal to the number of days credited to the Account of the
eligible Employee multiplied by the average annual Compensation received in the
three full calendar years of full-time employment preceding the year of
termination converted to a daily rate of pay. For purposes of this calculation,
a year shall consist of 260 days.



4.3   Limitation on Benefits       In no event shall the benefits payable under
this Plan combined with the benefits under the severance pay plan of the
Employer, as described in Chapter 3, III, (b) of the ABMI Personnel Policy and
Procedure Manual, as it may be amended or revised from time to time, exceed two
times the Compensation received by the Participant in the twelve month period
preceding the Participant’s termination from employment.

 



--------------------------------------------------------------------------------



 



5-1

ARTICLE 5

FORFEITURES OF BENEFITS



5.1   Forfeiture for Short Service       A Participant who terminates employment
prior to completing 5 full years of service, measured from the Employee’s Date
of Hire, for the Employer or an Affiliated Employer shall forfeit all benefits
under this Plan. A Participant will be credited with one year of service for
each 12 month period of continuous employment wit the Employer or an Affiliated
Employer.   5.2   Exceptions



  (a)   Death         Notwithstanding Article 5.1 above, a Participant’s
benefits under this Plan shall not be forfeitable if the termination of
employment is due to the death of the Participant.     (b)   Disability        
Notwithstanding Article 5.1 above, a Participant’s benefits under this Plan
shall not be forfeitable upon a finding by the Committee that the Participant’s
termination of employment is due to Disability defined in Article 2.11.    
(c)   Normal Retirement         Notwithstanding Article 5.1 above, a
Participant’s benefits under this Plan shall not be forfeited if the
Participant’s termination occurs after the Participant’s Normal Retirement Date
under this Plan.     (d)   Notwithstanding Article 5.1 above, if a Participant’s
employment is terminated by action of the Employer as part of the divestiture of
Amtech Elevator Services, the Participant’s Account under the Plan shall become
fully vested on the closing of the divestiture transaction.



5.3   Unallocatable Participants       If all or any portion of a Participant’s
benefits become payable under this Plan, and the Committee after a reasonable
search cannot locate the Participant or his Beneficiary (if such Beneficiary is
entitled to payment) the Account shall be Forfeited as of the end of the third
Fiscal Year following the Participant’s termination from employment.   5.4  
Forfeiture for Cause       A Participant who is terminated from employment
because of theft, defalcation, or embezzlement from the Employer, an Affiliated
Employer, or a customer or client of either the Employer or an Affiliated
Employer, shall forfeit all benefits under this Plan.

 



--------------------------------------------------------------------------------



 



6-1

ARTICLE 6

PARTICIPANTS ACCOUNTS



6.1   Service Award Account       The Committee shall maintain an accounting of
the number of days and weeks, or portions thereof, awarded to each Participant
along with a record of the Compensation received by the Participant for the
current calendar year and the two preceding calendar years.   6.2   Statement of
Accounts       At least annually, the Committee will provide the Participant
with a statement of the status of the Participant’s Account and the record of
Compensation in that Account. In the event of any error, the Participant is
entitled to request the Committee to correct either the number of days or weeks
credited, or the Compensation credited.

 



--------------------------------------------------------------------------------



 



7-1

ARTICLE 7

DISTRIBUTION OF BENEFITS



7.1   General       Benefits under the Plan are paid solely from the assets of
the Employer. This Plan document grants the Participants no greater right to the
assets of the Employer and Affiliated Employers than that enjoyed by any
unsecured creditor of the Employer and Affiliated employers.   7.2  
Administrative Rules



  (a)   Authority         Distributions to Participants shall be made only in
accordance with the directions of the Committee, which shall be governed by the
terms of this Plan documents.     (b)   Claims         A Participant’s
Beneficiary has the right to file a claim for benefits as set forth in
Article 9.7.



7.3   Timing and Amount of Distributions



  (a)   Restricted Employees         A Participant who is a Restricted Employee
shall receive his benefits in two payments from the Plan. The first payment,
equal to 1/2 of the total benefit due, will be made in the eleventh month
following the Participant’s termination from employment. The second payment,
equal to 1/2 of the total benefit due, will be made no later than the last day
of the 23rd month following the Participant’s termination from employment. In
the event the Employer or Affiliated Employer sells, closes or otherwise
disposes of a subsidiary, division or other operating unit which is engaged in a
type or line of business in which the Employer or an Affiliated Employer no
longer wishes to engage, the Committee shall direct that the Accounts of
Restricted Employees shall be payable in one lump sum as soon as
administratively possible after the close of the transaction, provided that such
payments will not violate any provision of the Code.     (b)   Other
Participants         A participant, who is not a Restricted Employee, shall
receive his benefits in two payments from the Plan. The first payment, equal to
1/2 of the total benefits, will be paid as soon as administratively possible
following the termination of employment by the Participant. The second payment,
equal to 1/2 of the total benefits, will be paid in the thirteenth month
following the Participant’s termination from employment.     (c)   Exceptions  
      The Committee, in its sole discretion, may waive the rules in (a) and
(b) in the event of death or Disability of the Participant, or if the
Participant, whether a Restricted Employee or not, retires after attaining his
Normal Retirement Date. Notwithstanding the foregoing, if the benefit is $5000
or less, the Committee may

 



--------------------------------------------------------------------------------



 



7-2



      make a single lump sum payment to the Participant as soon as
administratively feasible.

 



--------------------------------------------------------------------------------



 



8-1

ARTICLE 8

FIDUCIARY RESPONSIBILITY



8.1   Named Fiduciary       The authority to control and manage the operation
and administration of the Plan shall be allocated between the Employer, the
Affiliated Employer and the Committee, all of whom are named fiduciaries under
ERISA.   8.2   Fiduciary Standards       Each fiduciary shall discharge its
duties with respect to the Plan solely in the interest of the Participants and
Beneficiaries as follows:



  (1)   For the exclusive purpose of providing benefits to Participants and
their Beneficiaries;     (2)   With the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent man acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims;     (3)   In accordance with
the Plan document.



8.3   Fiduciaries Liable for Breach of Duty       A fiduciary shall be liable,
as provided in ERISA, for any breach of his fiduciary responsibilities. In
addition, a fiduciary under this Plan shall be liable for a breach of fiduciary
responsibility of another fiduciary under this Plan as provided under ERISA
Section 405.   8.4   Fiduciary May Employ Agents       Any person or group of
persons may serve in more than one fiduciary capacity with regard to the Plan. A
fiduciary, with the consent of the Employer, may employ one or more persons to
render advice and assistance with regard to any function such fiduciary has
under the Plan. The expenses of such persons shall be paid by the Employer.  
8.5   Authority Outlined



  (a)   Employer Authority         The Employer has the authority to amend and
terminate the Plan, and to appoint and remove members of the Committee.    
(b)   Committee Authority         The Committee has the authority to:



  (1)   Maintain the records of Accounts of the Participants;     (2)   Furnish
and correct errors in statements of Accounts;     (3)   Establish the standards
for determining Disability under the Plan;     (4)   Construe the Plan document
and questions thereunder; and     (5)   Employ advisors and assistants.

 



--------------------------------------------------------------------------------



 



8-2



8.6   Fiduciaries Not to Engage in Prohibited Transactions       A fiduciary
shall not cause the Plan to engage in a transaction if he knows or should know
that such transaction constitutes a prohibited transaction under ERISA
Section 406 or code Section 4975, unless such transaction is exempted under
ERISA Section 408 or Code Section 4975.

 



--------------------------------------------------------------------------------



 



9-1

ARTICLE 9

ADMINISTRATIVE COMMITTEE



9.1   Appointment of Administrative Committee       The Compensation Committee
of the Board of Directors of Employer shall appoint an Administrative Committee
to manage and administer this Plan in accordance with the provisions hereof,
each member to serve for such term as the Compensation Committee of the Board of
Directors of Employer may designate or until a successor member has been
appointed or until removed by the Compensation Committee of the Board of
Directors of Employer. Members shall serve without compensation for committee
services. All reasonable expenses of the Committee shall be paid by the
Employer.   9.2   Committee Operating Rules       The Committee shall act by
agreement of a majority of its members, either by vote at a meeting or in
writing without a meeting. By such action, the Committee may authorize one or
more members to execute documents on its behalf. In the event of a deadlock or
other situation which prevents agreement of a majority of the Committee members,
the matter shall be decided by the Employer.   9.3   Duties of Plan
Administrator       The Committee is the Plan Administrator under ERISA and
shall have the duty and authority to comply with the reporting and disclosure
requirements of ERISA which are specifically required of the Plan Administrator.
  9.4   Duties of the Committee       The Committee shall keep on file a copy of
this Plan, including any subsequent amendments and the latest annual report
required under Title I of ERISA for examination by Participants during the
business hours.   9.5   Committee Powers       The Committee has the power and
duty to do all things necessary or convenient to effect the intent and purpose
of this Plan, whether or not such powers and duties are specifically set forth
herein. Not in limitation but in amplification of the foregoing, the Committee
shall have the power to construe the Plan document and to determine all
questions hereunder. Decisions of the Committee made in good faith upon any
matters within the scope or its authority shall be final and binding on the
Employer, the Affiliated Employers, the Participants, their Beneficiaries and
all others. The Committee shall at all times act in a uniform and
nondiscriminatory manner in making and carrying out its decisions, and may from
time to time prescribe and modify uniform rules of interpretation and
administration.

 



--------------------------------------------------------------------------------



 



9-2



9.6   Committee May Retain Advisors       With the approval of the Employer, the
Committee may from time to time or on a continuing basis, retain such agents and
advisors including, specifically, attorneys, accountants, actuaries, consultants
and administrative assistants, as it considers necessary to assist it in the
proper performance of its duties. The expenses of such agents or advisors shall
be paid by the Employer.   9.7   Claims Procedure



  (a)   Claims Must Be Submitted Within 60 Days         The Committee shall
determine Participants’ and Beneficiaries’ rights and benefits under the Plan.
In the event of a dispute over benefits, a Participant or Beneficiary may file a
written claim for benefits with the Committee, provided that such claim is filed
within 60 days of the date the Participant or Beneficiary receives notification
of the Committee’s determination.     (b)   Requirements for Notice of Denial  
      If a claim is wholly or partially denied, the Committee shall provide the
claimant, setting forth:



  (i)   The specific reason for the denial;     (ii)   Specific references to
the pertinent provisions on which the denial is based;     (iii)   A description
of any additional material or information necessary for the claimant to perfect
the claim with an explanation of why such material or information is necessary;
and     (iv)   Appropriate information as to the steps to be taken if the
claimant wishes to submit his or her claim for review.



      The notice of denial shall be given within a reasonable time period but
not later than 90 days of the date the claim is filed, unless special
circumstances require an extension of time for processing the claim. If such
extension is required, written notice shall be furnished to the claimant within
90 days of the date the claim was filed stating the special circumstances
requiring an extension of time and the date by which a decision on the claim can
be expected, which shall be no more than 180 days from the date the claim was
filed. If no notice of denial is provided as herein described, the claimant may
appeal the claim as though the claim had been denied.     (c)   Claimant’s
Rights if Claim Denied         The claimant and/or his representative may appeal
the denied claim and may;



  (i)   Request a review upon written request to the Committee;     (ii)  
Review pertinent documents; and     (iii)   Submit issues and comments in
writing; provided that such appeal is made within 60 days of the date the
claimant received notification of the denied claim.



  (d)   Time Limit on Review of Denied Claim         Upon receipt of a request
for review, the committee shall provide written notification of its decision to
the claimant stating the specific reasons and referencing specific Plan
provisions on which its decision is based, within a reasonable time period but
not later than 60 days after receiving the request,

 



--------------------------------------------------------------------------------



 



9-3



      unless special circumstances require an extension for processing the
review. If such an extension is required, the Committee shall notify the
claimant of such special circumstances and of the date, no later than 120 days
after the original date the review was requested, on which the Committee will
notify the claimant of its decision.     (e)   No Legal Recourse Until Claims
Procedure Exhausted.         In the event of any dispute over benefits under
this Plan, all remedies available to the disputing individual under this
Article 9.7 must be exhausted before legal recourse of any type is sought.



9.8   Committee Indemnification       To the fullest extent permitted by law,
the Employer agrees to indemnify, to defend, and hold harmless the members of
the Committee, individually and collectively, against any liability whatsoever
for any (1) action taken or omitted by them in good faith in connection with
this Plan or their duties hereunder, and (2) expenses or losses for which they
may become liable as a result of any such actions or non-actions, unless
resultant from their own willful misconduct. The Employer may purchase insurance
for the Committee to cover any of their potential liabilities with regard to the
Plan.

 



--------------------------------------------------------------------------------



 



10-1

ARTICLE 10

AMENDMENT AND TERMINATION



10.1   Employer May Amend Plan       The Compensation Committee of the Board of
Directors of Employer or to the extent provided below, the Administrative
Committee, may at any time modify or amend any or all of the provisions of the
Plan. The Administrative Committee may amend the Plan to bring the Plan into
compliance with applicable law or, to make such other changes as the
Administrative Committee deems desirable, provided that such changes do not
materially increase the cost of the Plan to Employer or take the Plan out of
compliance with applicable law; and provided further that the Committee may not
admit new participants to the Plan or amend this Article 10.   10.2   Employer
May Terminate Plan       The Employer has established the Plan with the bona
fide intention and expectation that the Plan will continue indefinitely, but the
Employer shall be under no obligation to maintain the Plan for any given length
of time and the Compensation Committee of the Board of Directors of Employer
may, in its sole discretion, terminate the Plan at any time without any
liability, except as to the payment of benefits earned under this Plan prior to
the date this Plan is terminated.

 